DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I shows element 12A’ disposed on the upper and on the sole, in the reply filed on 06/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In this instance, because 
Fig.1A shows element 12A’ disposed on the upper and the sole.
Fig.1B shows element 12B’ disposed on the upper not the sole.
Fig.1Q(e) shows element 197 disposed on the sole, and the upper having a plurality of elements 194. Therefore, the species are independent and distinct from one another base on structures of each species. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search
queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention.  Therefore, applicant arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 1, line 5, recites “...about 50 percent or more”, renders the claim indefinite because it is unclear which percentage is applicant referring to”…a million percent or one billion percent.  For the purpose of examination and as best understood the limitation is interpreted to mean that “…about 50 percent”.
Claim 5, line 6, “...about 50 percent or more”, renders the claim indefinite because it is unclear which percentage is applicant referring to”…a million percent or one billion percent.  For the purpose of examination and as best understood the limitation is interpreted to mean that “about 50 percent”.
Claim 12, recites “wherein first minimum percent reflectance is about 70 percent or more”, renders the claim indefinite because it is unclear which percentage is applicant referring to…a million percent or one billion percent.  Furthermore the limitation would “wherein the first minimum percent…because this limitation already recited in claim 5 above.”  For the purpose of examination and as best understood the limitation is interpreted to mean that “wherein the first minimum percent reflectance is about 70 percent”.
Claim 18, the preamble recites “The article of claim 1,” it is unclear that the claim is referring to claim 5 not claim 1? For the purpose of examination and as best understood the limitation is interpreted to mean that “The article of claim 5”.
	Claims 2-4 are dependent to claim 1 and are likewise indefinite.
	Claims 6-20 are dependent to claim 5 and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson Jr. (2015/0250263—hereinafter, Robinson).

Regarding claim 1, Robinson discloses an article of footwear (fig.1 a footwear having an upper attached to the sole) comprising: an optical element 300 (fig.5 shows an upper of the footwear having an inner layer 502, light source 500, mid layer 102 and transparent layer 300) on a surface (fig.5 shows element 300 disposed on the surface of layer 502) of the article of footwear (fig.3B, par [0044] shows a stack layer 308 disposed on an outer surface of layer 102; wherein the stack layer having a plurality of layers 304 and 306 in order to provide different wavelength of lights or colors lights as desired, par [0043]).  But Robinson does not disclose wherein the optical element has a first minimum percent reflectance in a first wavelength range within the wavelength range of about 450 to 500 nanometers, wherein the first wavelength range has a first width of about 10 to 50 nanometers, wherein the first minimum percent reflectance is about 50 percent, wherein the optical element imparts a structural color that corresponds substantially to a blue and/or cyan hue.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of the percent reflectance, width and length of the wavelength and different colors in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the percent reflectance, width and length of the wavelength and colors involves only routine skill in the art.
Regarding claims 2-4, Robinson discloses the article of claim 1, wherein the article is an upper component of an article of footwear (fig.1); wherein the upper component is a synthetic leather upper (par [0020]); wherein the article is a sole component of an article of footwear (fig.1).

Regarding claim 5, Robinson discloses an article (fig.1) comprising: an optical element (308, fig.3B) on a surface of the article (fig.3B shows elements 304, 306 disposed on the footwear) and (fig.3B, par [0044] shows a stack layer 308 disposed on an outer surface of layer 102; wherein the stack layer having a plurality of layers 304 and 306 in order to provide different wavelength of lights or colors lights as desired, par [0043]), but Robinson does not explicitly disclose wherein the optical element has a first minimum percent reflectance in a first wavelength range within the wavelength range of about 380 to 565 nanometers, wherein the first wavelength range has at least one peak, wherein the at least one peak has a first width of about 10 to 185 nanometers, wherein the first minimum percent reflectance is about 50 percent or more, wherein the optical element imparts a structural color that corresponds substantially to the at least one peak.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of the percent reflectance, width and length of the wavelength and colors in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the percent reflectance, width and length of the wavelength and colors involves only routine skill in the art.
Regarding claims 6-12, Robinson does not explicitly disclose wherein the at least one peak has a first width of about 10 to 100 nanometers; wherein the at least one peak has a first width of about 10 to 120 nanometers; wherein the first wavelength range is about 450 to 485 nanometers; wherein the first wavelength range is about 380 to 500 nanometers; wherein the first wavelength range is about 450 to 500 nanometers; wherein the structural color is a hue of blue, a hue of cyan, a hue of purple-blue, a hue of blue-green or a combination thereof; wherein first minimum percent reflectance is about 70 percent.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of the percent reflectance, width and length of the wavelength in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the percent reflectance, width and length of the wavelength involves only routine skill in the art.


Regarding claim 13, Robinson discloses the article of claim 5, fig.3B, par [0044] shows a stack layer 308 disposed on an outer surface of layer 102; wherein the stack layer having a plurality of layers 304 and 306 in order to provide different wavelength of lights or colors lights as desired, par [0043] and states that layers 304, 306 can be made by thin film and/or different thickness, different material and different shapes and different colors.  But Robinson does not disclose wherein at a first observation angle the structural color is a first structural color and at a second observation angle the structural color is a second structural color, wherein the first structural color and the second structural color are selected from the group consisting of: a hue of blue, a hue of cyan, a hue of purple-blue, and a hue of blue-green.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of angles and colors in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the angles layers involves only routine skill in the art.
Regarding claims 14-15, Robinson discloses fig.3B, par [0044] shows a stack layer 308 disposed on an outer surface of layer 102; wherein the stack layer having a plurality of layers 304 and 306 in order to provide different wavelength of lights or colors lights as desired, par [0043] and states that layers 304, 306 can be made by thin film and/or different thickness, different material and different shapes and different colors.  However, Robinson does not disclose wherein the structural color has limited iridescence, wherein the limited iridescence is based on hues of selected from: blue, cyan, purple-blue, or blue-green; wherein the optical element is an inorganic optical element, an organic optical element, or a mixed inorganic/organic optical element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment colors of the layers/the optical elements/layers 304, 306 in order to achieve an optimal configuration, since discovering the optimum or workable ranges and different colors of the layers involves only routine skill in the art.



Regarding claims 16-17, Robinson discloses wherein each layer of the inorganic optical element comprises a material selected from metal, metal oxide, or alloy (par [0044-0045]); wherein the metal is selected from the group consisting of: titanium, aluminum, silver, zirconium, chromium, magnesium, silicon, gold, platinum, alloy thereof, and a combination thereof (par [0044-0045] stacks include magnesium fluoride, silicon dioxide, tantalum pentoxide, zinc sulfide, and titanium dioxide, among others. The thicknesses of the layers in the stack depend on the desired wavelength or range of wavelengths to be reflected. Example thicknesses include 50 nm, 70 nm, 90 nm, 110 nm, 130 nm or 150 nm).
Regarding claims 18-20, Robinson discloses the article of claim 1, wherein the article is a sole component of an article of footwear (fig.1); wherein the article is an upper component of an article of footwear (fig.1); wherein the upper component is a synthetic leather upper (par [0020]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732